

116 S1187 IS: Safe School Meals for Kids Act
U.S. Senate
2019-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1187IN THE SENATE OF THE UNITED STATESApril 11, 2019Mrs. Gillibrand introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo prevent childhood exposure to chlorpyrifos through certain school meal programs.
	
 1.Short titleThis Act may be cited as the Safe School Meals for Kids Act. 2.Preventing childhood dietary exposure to chlorpyrifos (a)In generalBeginning with the 2018–2019 school year, the Secretary of Agriculture (referred to in this section as the Secretary) shall phase out all food that has been treated with, or has levels in excess of the threshold established by the Secretary under subsection (b)(1) of, chlorpyrifos residue in food—
 (1)in school meals provided under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.);
 (2)in school meals provided under the school breakfast program established by section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773); and
 (3)provided by the Department of Defense Fresh Fruit and Vegetable Program. (b)RequirementsIn carrying out subsection (a), the Secretary shall—
 (1)establish a threshold for chlorpyrifos for the food described in subsection (a) of not more than .001 micrograms of chlorpyrifos per kilogram of food, as the Secretary determines to be necessary;
 (2)provide guidance, in consultation with State and local educational agencies, to eliminate chlor­pyr­i­fos from meals provided by schools, which may include guidance or criteria related to food procurement or supply contract policies;
 (3)periodically update the guidance described in paragraph (2); and (4)provide technical assistance to State and local educational agencies to enforce the requirements of this section.
 (c)Review by the SecretaryNot later than January 1, 2020, and every 2 years thereafter until January 1, 2028, the Secretary shall conduct a review to evaluate whether, based on reports provided by State and local educational agencies, any of the food described in subsection (a) exceeds the threshold for chlorpyrifos established by the Secretary under subsection (b)(1).